 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Roy E. Spears,                            )
 9                                             )
                Plaintiff,                     )
10                                             )             No. CIV 18-126-TUC-CKJ
     vs.                                       )
11                                             )                      ORDER
     Arizona Board of Regents, et al.,         )
12                                             )
                Defendants.                    )
13                                             )
14          Pending before the Court is the Motion to Dismiss (“MTD”) (Doc. 27) filed by State
15   Defendants and the Motion for Preliminary Injunction (Doc. 35) filed by Plaintiff Roy E.
16   Spears (“Spears”). The parties have thoroughly presented the facts and briefed the legal
17   issues. Therefore, the Court declines to set this matter for oral argument. See LRCiv 7.2(f);
18   27A Fed.Proc., L. Ed. § 62:367 (March 2016) ("A district court generally is not required to
19   hold a hearing or oral argument before ruling on a motion.");
20
21   I. Factual and Procedural Background1
22          Spears attended the 2017 Festival of Books on the University of Arizona (“UA”)
23   campus mall (“UA Mall”) on March 17, 2017. Within minutes of arriving on campus,
24   “booming sound amplification immersed Spears.” Amended Complaint (“FAC”) (Doc. 7,
25   ¶ 33). Spears put on his GoPro, amplification system, headset microphone, placed Gospel
26
27
            1
            Unless otherwise stated, the facts are taken from Spears’ First Amended Complaint
28   (Doc. 7).
 1   signs around a tree, held one Gospel sign, and began to speak at approximately 12:20 p.m.
 2          Within seven minutes, Rebekah Salcedo (“Salcedo”), a UA “First Amendment
 3   Monitor,” approached and said, “I’m going to ask you to turn off your microphone. The only
 4   sound permission for the Festival are the sound stages. You can certainly be here and talk
 5   with people but not with the microphone.” Id. at ¶ 35. She further stated, “The permit for
 6   this weekend for the sound stages were given to the sound stages. There is no permits for
 7   amplified sound[.]”    Id. at ¶ 37.   When Spears disagreed with “Salcedo’s arbitrary
 8   interpretation of the long-standing weekend UA policy allowing amplification being
 9   superseded by the presence of the Festival[,]” id. at ¶ 38, Salcedo replied, “No, it is not
10   arbitrary because the Festival of Books reserved the stage and the sound licenses for this
11   weekend were given to the stages.” Id. at ¶ 39. The FAC alleges:
12          84. Though the UA admits that sound amplification is allowed on the weekends, they
            adopt a curious policy for banning all amplified speech from either UA students or the
13          public during the Festival. In fact, no one without a permit can amplify sound during
            the Festival except those who are officially part of it: the authors, musicians,
14          non-profits, vendors, etc.
15          85. The UA accomplishes this permitting scheme through an ad hoc, unwritten and
            unnamed policy referred to as the “sound amplification policy” and is only applicable
16          once a year during the Festival.
17          86. Though UA officials refer to this vague policy when denying students and the
            public’s first amendment right to amplify during the Festival, they cannot produce
18          official documentation detailing precisely what this policy states—it does not exist
            except, perhaps, in a single section on a Mall form titled, “The University of Arizona
19          Commercial and Campus Use Activity Form.” 11
                   11
20                  https://drive.google.com/open?id=0B9m1G5k2wXI6TDB6QzJaaW1uQn
                   JPZ1 hpSU5vajBuU2tYR0Jj[.] See middle of page 1, “Sound Amplification?”
21
     FAC (Doc. 7, ¶¶ 84-86).
22
            Dean of Students Kathy Adams Riester (“Riester”) arrived several minutes later.
23
     Riester told Spears his amplifying sound was disruptive to the Festival of Books and that
24
     volunteers from the Festival had complained.2
25
26
            2
            The Court notes that Spears objects to the characterization by Defendants of his
27   conduct as “disruptive.” A “disruption must be an ‘actual disruption’ and not ‘any violation
28                                               -2-
 1          Spears was given three warnings, but he continued to speak with amplification.
 2   University of Arizona Police Department (“UAPD”) Officer Ian Theel (“Theel”) advised
 3   Spears that, if he continued to speak using amplification, he would face arrest if he failed to
 4   obey Riester. After Spears continued to speak using amplification, Spears was arrested.
 5   Spears was subsequently stripped of his possessions and placed in the police cruiser of
 6   UAPD Officer Picktrom (“Picktrom”). Picktrom transported Spears to the Pima County
 7   Adult Detention Center. Spears was held for nine hours. On March 28, 2018, Spears was
 8   found guilty of third-degree criminal trespass. Spears has appealed his conviction.
 9          On March 8, 2018, Spears filed a civil rights Complaint (Doc. 1) with this Court. On
10   May 29, 2018, Spears filed his FAC (Doc. 7). The FAC lists the Arizona Board of Regents
11   (“ABOR”), Brian Seastone (“Seastone”) in his official capacity as Chief of Police for the
12   University, Greg Ewer (“Ewer”), individually and in his official capacity as police officer
13   for the UAPD, Theel, individually and in his official capacity as police officer for the UAPD;
14   Picktrom, individually and in his official capacity as police officer for the UAPD, Riester,
15   individually and in her official capacity as Dean of Students for the UA, as Defendants.
16   Spears alleges claims of Count I, violation of freedom of speech, Count II, violation of due
17   process clause, Count III, violation of Fourteenth Amendment right to equal protection,
18   Count IV, intentional infliction of emotional distress, Count V, abuse of process, Count VI,
19   false light, Count VII, violation of Fourth Amendment - arrest without probable cause, and
20   Count VIII, false arrest/false imprisonment.
21          On July 5, 2018, Defendants filed a Motion to Dismiss (Doc. 27). Spears has filed a
22
     of . . . decorum’ or a ‘constructive disruption, technical disruption, virtual disruption, nunc
23
     pro tunc disruption, or imaginary disruption[.]’” Fitzgerald v. Cty. of Orange, 570 F. Appx
24   653, 657 (9th Cir. 2014). The FAC alleges Spears was informed that his sound amplification
     was disruptive to the sound amplification by permitted persons/entities and that volunteers
25   from the Festival of Books had complained about the sound disrupting the ability of people
26   to do their business. Spears asserts in his response to the Motion to Dismiss that it is not
     credible that three persons complained within one minute and 39 seconds of Spears
27   beginning his amplified speech.
28                                                -3-
 1   response (Doc. 31) and Defendants have filed a reply (Doc. 34).
 2          On December 18, 2018, Spears filed a Motion for Preliminary Injunction (Doc. 35).
 3   Defendants have filed a response (Doc. 38) and Spears has filed a reply (Doc. 40).
 4
 5   II. Requirement that Action State a Claim on Which Relief Can be Granted
 6          Defendants assert Spears has failed to state a claim against them. A complaint is to
 7   contain a "short and plain statement of the claim showing that the pleader is entitled to
 8   relief[.]" Fed.R.Civ.P. 8(a). A complaint must set forth a set of facts that serves to put
 9   defendants on notice as to the nature and basis of the claim(s). The United States Supreme
10   Court has found that a plaintiff must allege “enough facts to state a claim to relief that is
11   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). While a
12   complaint need not plead “detailed factual allegations,” the factual allegations it does include
13   “must be enough to raise a right to relief above the speculative level.” Id. at 555; see also
14   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) ("If there are two alternative explanations,
15   one advanced by defendant and the other advanced by plaintiff, both of which are plausible,
16   plaintiff's complaint survives a motion to dismiss[.]"). Further, Fed.R.Civ.P. 8(a)(2) requires
17   a showing that a plaintiff is entitled to relief “rather than a blanket assertion” of entitlement
18   to relief. Twombley, 127 S.Ct. at 1965 n. 3. The complaint “must contain something more
19   . . . than . . . a statement of facts that merely creates a suspicion [of] a legally cognizable right
20   to action.” Id. at 1965.
21          The Court considers the Complaint in light of Twombly and must determine if Spears
22   has “nudge[d] [the] claims across the line from conceivable to plausible.” Id. at 570. The
23   Court also considers that the Supreme Court has cited Twombly for the traditional proposition
24   that “[s]pecific facts are not necessary [for a pleading that satisfies Rule 8(a)(2)]; the
25   statement need only ‘give the defendant fair notice of what the . . . claim is and the grounds
26   upon which it rests.” Erickson v. Pardue, 551 U.S. 89, 93 (2007). Indeed, Twombly requires
27   “a flexible ‘plausibility standard,’ which obliges a pleader to amplify a claim with some
28                                                   -4-
 1   factual allegations in those contexts where such amplification is needed to render the claim
 2   plausible.” Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir. 2007); see also Moss v. U.S.
 3   Secret Service, 572 F.3d 962 (9th Cir. 2009) (for a complaint to survive a motion to dismiss,
 4   the non-conclusory “factual content,” and reasonable inferences from that content, must be
 5   plausibly suggestive of a claim entitling the plaintiff to relief).
 6          This Court must take as true all allegations of material fact and construe them in the
 7   light most favorable to Spears. See Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir.
 8   2003). In general, a complaint is construed favorably to the pleader. See Scheuer v. Rhodes,
 9   416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974), overruled on other grounds, 457
10   U.S. 800. Nonetheless, the Court does not accept as true unreasonable inferences or
11   conclusory legal allegations cast in the form of factual allegations. Western Mining Council
12   v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). Furthermore, the Court is not to serve as an
13   advocate of a pro se litigant, Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), in
14   attempting to decipher a complaint.
15          If a court determines that dismissal is appropriate, a plaintiff must be given at least
16   one chance to amend a complaint when a more carefully drafted complaint might state a
17   claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991). Moreover, when dismissing with
18   leave to amend, a court is to provide reasons for the dismissal so a plaintiff can make an
19   intelligent decision whether to file an amended complaint. See Bonanno v. Thomas, 309 F.2d
20   320 (9th Cir. 1962); Eldridge v. Block, 832 F.2d 1132 (9th Cir. 1987).
21
22   III. Consideration of Materials Outside the Pleadings
23          In deciding a Rule 12(b)(6) motion, the court generally looks only to the face of the
24   complaint and documents attached thereto. Van Buskirk v. Cable News Network, Inc., 284
25   F.3d 977, 980 (9th Cir.2002). A court must normally convert a Rule 12(b)(6) motion into
26   a Rule 56 motion for summary judgment if it “considers evidence outside the pleadings . .
27   . A court may, however, consider certain materials—documents attached to the complaint,
28                                                 -5-
 1   documents incorporated by reference in the complaint, or matters of judicial notice—without
 2   converting the motion to dismiss into a motion for summary judgment.” United States v.
 3   Ritchie, 342 F.3d 903, 907–08 (9th Cir.2003); see also Tellabs, Inc. v. Makor Issues &
 4   Rights, Ltd., 551 U.S. 308, 322, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007) (a court may
 5   consider “other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to
 6   dismiss, in particular, documents incorporated into the complaint by reference, and matters
 7   of which a court may take judicial notice”); Branch v. Tunnell, 14 F.3d 449, 453 (9th
 8   Cir.1994) (noting that a court may consider a document whose contents are alleged in a
 9   complaint, so long as no party disputes its authenticity) (overruled on other grounds).
10          The FAC in this case references and incorporates numerous documents and videos.
11   Spears does not dispute the authenticity of the documents and videos; indeed, he has not
12   objected to this request. The Court finds it may consider those documents and videos in
13   determining the MTD without converting it into a motion for summary judgment.
14
15   IV. Qualified Immunity
16          Government officials are entitled to qualified immunity "insofar as their conduct does
17   not violate clearly established statutory or constitutional rights of which a reasonable person
18   would have known." Liston v. County of Riverside, 120 F.3d 965, 975 (9th Cir. 1997), citing
19   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity protects governmental
20   defendants from liability, but is also “‘an entitlement not to stand trial or face the other
21   burdens of litigation.’ [It] is ‘an immunity from suit rather than a mere defense.’” Saucier
22   v. Katz, 533 U.S. 194, 200-01 (2001) (citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
23   Indeed, qualified immunity allows for errors in judgment and protects "all but the plainly
24   incompetent or those who knowingly violate the law . . . [I]f officers of reasonable
25   competence could disagree on the issue [whether or not a specific action was constitutional],
26   immunity should be recognized." Malley v. Briggs, 475 U.S. 335, 341 (1986). The Court
27   must determine "whether, in light of clearly established principles governing the conduct in
28                                                -6-
 1   question, [defendants] objectively could have believed that [their] conduct was lawful."
 2   Watkins v. City of Oakland, 145 F.3d 1087, 1092 (9th Cir. 1998).
 3          In determining qualified immunity, a court considers "this threshold question: Taken
 4   in the light most favorable to the party asserting the injury, do the facts alleged show
 5   [defendants’] conduct violated a constitutional right?" Saucier v. Katz, 533 U.S. 194, 201
 6   (2001); see also Billington v. Smith, 292 F.3d 1177, 1183 (9th Cir. 2002). If no constitutional
 7   right was violated, then there is no need for any further inquiries into qualified immunity.
 8   See e.g., Scott, 127 S.Ct. at 1774. If the evidence supports a finding that a constitutional
 9   rights has been violated, the court then “ask[s] whether the right was clearly established”
10   such that “it would be clear to a reasonable officer that [his] conduct was unlawful in the
11   situation he confronted.” Saucier, 533 U.S. at 201-202. Additionally, the United States
12   Supreme Court has determined that the sequence set forth in Saucier is not mandatory and
13   that district courts may "exercise their sound discretion in deciding which of the two prongs
14   of the qualified immunity analysis should be addressed first in light of the circumstances in
15   the particular case at hand." Pearson v. Callahan, 555 U.S. 223, 236 (2009); see also Olivier
16   v. Baca, 913 F.3d 852, 860 (9th Cir. 2019) (“Qualified immunity shields federal and state
17   officials from money damages unless a plaintiff pleads facts showing (1) that the official
18   violated a statutory or constitutional right, and (2) that the right was ‘clearly established’ at
19   the time of the challenged conduct.”) (citation omitted).
20          A plaintiff has the burden of showing the alleged violation of a clearly established
21   federal right. Davis v. Scherer, 468 U.S. 183, 197 (1984); Olivier, 913 F.3d at 860;
22   Clairmont v. Sound Mental Health, 632 F.3d 1091, 1109 (9th Cir. 2011). The Supreme Court
23   has stated that:
24          the right the official is alleged to have violated must have been “clearly established”
            in a more particularized, and hence more relevant, sense. The contours of the right
25          must be sufficiently clear that a reasonable official would understand that what he is
            doing violates that right. This is not to say that an official action is protected by
26          qualified immunity unless the very action in question has previously been held
            unlawful, but it is to say that in light of pre-existing law the unlawfulness must be
27          apparent.
28                                                 -7-
 1   Anderson v. Creighton, 483 U.S. 635, 640 (1987) (citation omitted). Further, the Supreme
 2   Court has repeatedly stated that courts are not to define clearly established law at a high level
 3   of generality; rather, “[t]he dispositive question is ‘whether the violative nature of particular
 4   conduct is clearly established.’” Mullenix v. Luna, ––– U.S. –––, 136 S.Ct. 305, 308, (2015)
 5   (citation omitted, emphasis in original).
 6
 7   V. Alleged Violation of First Amendment Right to Free Speech (Count I)
 8          Spears alleges Defendants violated his right to free speech. The First Amendment
 9   prohibits government officials from "abridging the freedom of speech . . . or the right to the
10   people peaceably to assemble." U.S. Const. amend. I. "[T]he First Amendment reflects a
11   'profound national commitment' to the principle that debate on public issues should be
12   uninhibited, robust, and wide-open . . . and [the Supreme Court] ha[s] consistently
13   commented on the central importance of protecting speech on public issues." Boos v. Barry,
14   485 U.S. 312, 318, 108 S.Ct. 1157, 1162, 99 L.Ed.2d 333 (1988).
15
16          A. Forum Analysis
17          The first step in analyzing Spears’ claim is to determine the nature of the relevant
18   forum. OSU Student All. v. Ray, 699 F.3d 1053, 1062 (9th Cir. 2012) (citing Ariz. Life Coal.
19   Inc. v. Stanton, 515 F.3d 956, 968 (9th Cir. 2008)). “Forum analysis has traditionally divided
20   government property into three categories: public fora, designated public fora, and nonpublic
21   fora.” Flint v. Dennison, 488 F.3d 816, 830 (9th Cir. 2007) (internal quotation marks
22   omitted). A traditional public forum is a place “which by long tradition ... ha[s] been devoted
23   to assembly and debate.” Id. (internal quotation marks omitted). A designated public forum
24   “exists when the government intentionally dedicates its property to expressive conduct.” Id.
25   (internal quotation marks omitted). A non-public forum is “any public property that is not
26   by tradition or designation a forum for public communication.” Id. (internal quotation marks
27   omitted). A limited public forum has also been recognized. This is a partially designated
28                                                 -8-
 1   public forum:
 2          The government is not left with only the two options of maintaining a non-public
            forum or creating a designated public forum; if the government chooses to open a
 3          non-public forum, the First Amendment allows the government to open the non-public
            forum for limited purposes. The limited public forum is a sub-category of a designated
 4          public forum that refers to a type of nonpublic forum that the government has
            intentionally opened to certain groups or to certain topics.
 5
     Id. at 830–31 (internal quotation marks omitted).
 6
            As summarized by the Ninth Circuit:
 7
            In traditional and designated public forums, content-based restrictions on speech are
 8          prohibited, unless they satisfy strict scrutiny. Pleasant Grove [City, Utah v. Summum,
            555 U.S. 460, 469–70 (2009)]. In limited public forums, content-based restrictions
 9          are permissible, as long as they are reasonable and viewpoint neutral. See id. at 470
            [].
10
     Seattle Mideast Awareness Campaign v. King Cty., 781 F.3d 489, 496 (9th Cir. 2015).
11
            The parties dispute whether the UA Mall is a traditional public forum. Spears asserts
12
     the UA’s own policy on the forum characteristics of the property refers to an “open public
13
     forum” as well as a “designated public forum.” Because open is defined by an online
14
     dictionary as “accessible to all; unrestricted as to participants. Free from limitations,
15
     boundaries, or restrictions[,] https://www.thefreedictionary.com/open, Spears argues this
16
     suggests a traditional rather than a designated public forum: “There can be no question that
17
     the public sidewalk Spears was arrested upon is ‘by long tradition or by government fiat’
18
     been ‘devoted to assembly and debate.’” Response (Doc. 31, p. 13).3 Defendants assert,
19
     however, that “a public university’s mall, surrounding streets and sidewalks are [not] a
20
     traditional public forum[.]” The Supreme Court has stated:
21
            A university differs in significant respects from public forums such as streets or parks
22          or even municipal theaters. A university’s mission is education, and decisions of this
23
            3
24          While the vacated authority cited by Spears, “Arkansas E. Television Comm’n v.
     Forbes (96-779) 93 F.3d 497,” does not provide the quoted remarks included in the
25   Response, the statement of law relied upon by Spears is accurate: “A traditional public
26   forum is government property ‘which “by long tradition or by government fiat [has] been
     devoted to assembly and debate,”’ such as public streets and parks.” Wright v. Incline Vill.
27   Gen. Improvement Dist., 665 F.3d 1128, 1134 (9th Cir. 2011) (citations omitted).
28                                                -9-
 1          Court have never denied a university’s authority to impose reasonable regulations
            compatible with that mission upon the use of its campus and facilities. We have not
 2          held, for example, that a campus must make all of its facilities equally available to
            students and nonstudents alike, or that a university must grant free access to all of its
 3          grounds or buildings.
 4   Widmar v. Vincent, 454 U.S. 263, 268, n. 5 (1981).
 5          Contrary to Spears’ arguments, the UA Mall “is not akin to a public street, park, or
 6   theater, but instead is an institute of higher learning that is devoted to its mission of public
 7   education. This mission necessarily focuses on the students and other members of the
 8   University of Arizona (“UA”) community. Accordingly, it has not traditionally been open
 9   to the public at large, but instead has been a “special type of enclave” that is devoted to
10   higher education.” Am. Civil Liberties Union v. Mote, 423 F.3d 438, 444 (4th Cir. 2005)
11   (citing United States v. Grace, 461 U.S. 171, 180, (1983)). Spears seems to emphasize that
12   he was on a public sidewalk. However, that sidewalk was within a public university and the
13   UA Mall.
14          Spears asserts the UA relies on an unwritten policy regarding sound amplification.
15   However, he does refer to the UA Policy and Regulations Governing the Use of the Campus,
16   MTD, Ex. A (Doc. 27-1) in his FAC. See e.g. FAC (Doc. 7, p. 26). Spears asserts the
17   applicable UA policy is confusing. The policy defines relevant terms as follows:
18          7. “Designated Public Forums”: The University’s campus contains buildings and
            property whose primary purpose is to provide education, research, and outreach.
19          However, the University often designates areas to allow access by the University
            Community or to create limited forums for the discussion of certain topics or subject
20          matter by certain speakers, each at times when the property is not being used for its
            devoted purposes.
21
            8. “Limited Public Forum” is a subcategory of the Designated Public Forum that
22          occurs when the University intentionally opens a Non-Public Forum to speech or to
            activities related specifically to defined subject matters for certain groups on certain
23          topics.
24          9. "Mall" refers to the grassy areas between Park Avenue and Campbell Avenue and
            along University Boulevard East and University Boulevard West that is designated
25          for expressive activities or Limited Public Forums, subject to the qualifications,
            definitions, and procedures set forth in this policy.
26
                   a. "Reserved Area" refers to those portions of the University campus
27                 designated for reservations only which are scheduled to maximize the
28                                                - 10 -
 1                availability and use of the space consistent with the University's educational,
                  research, service, and business functions. Use of Reserved Areas is subject to
 2                reasonable time, place, and manner restrictions.
 3                b. "Unreserved Area" refers to that part of the Mall which may be used
                  without advance reservations or scheduling for expressive activities, including
 4                but not limited to the passing of petitions, distribution of written information,
                  picketing, and carrying of placards. Such use is subject to the time, place, and
 5                manner limitations set forth in this policy. For the location of the Unreserved
                  Area, see the available space map at http://union.arizona.edu/mall/maps.php.
 6
           10. “Non Public Forums” are University buildings, structures, and property that are
 7         not designated as spaces open for public communication, activities, or expression, but
           instead are reserved for normal business, education, research, or other dedicated
 8         purposes.
 9         11. "Official University Activity" means regularly scheduled academic classes,
           operations, research, business, and other activities, including special events of the
10         University as approved by the University President, Provost, or Senior Vice President
           for Student Affairs and Enrollment Management.
11
           *****
12
           13. "Open Public Forums" consist of the streets and sidewalks generally open to the
13         public during the times the University is open. Open Public Forums do not include,
           among other places defined in this policy, the interiors of University Structures or
14         Designated Public Forums.
15   UA Policy and Regulations Governing the Use of the Campus (3/23/15) (“UA Policy”), §
16   C, MTD, Ex. A (Doc. 27-1). The UA Policy also discusses the use of designated public
17   forums:
18         1. Designated Public Forums on the campus may be used by the University
           Community for free expression activities, including passing of petitions, distribution
19         of written information, picketing, and carrying of placards, at times when the
           University property is not being used for its devoted purpose. Use of Designated
20         Public Forums is subject to time, place, and manner restrictions.
21         2. Activities within Designated Public Forums shall neither impede pedestrian nor
           vehicular traffic, ingress to or egress from University Structures, nor disrupt or
22         interfere with Official University Activities or Authorized Activities on University
           Property. In addition, activities in Designated Public Forums shall not endanger public
23         health, safety, or welfare.
24   Id. at § D. The UA Policy also specifies “the Mall and Designated Public Forum areas may
25   be reserved for use by a Sponsoring Organization/Individual.” Id. at § L.2.a.
26         Initially, the Court recognizes that the FAC alleges the “UA and Riester understand
27   there is no law criminalizing Spears’ amplified speech—no such law or ordinance exists[,]”
28                                              - 11 -
 1   FAC (Doc 7, ¶ 244), and Spears repeatedly argues in his response to the MTD that no such
 2   law or ordinance exists. However, Spears has not set forth any authority that an entity must
 3   rely on a statute or ordinance to establish a policy or that a such a policy is not enforceable
 4   on its own.
 5          The Court does not agree with Spears that the UA Policy is confusing. Rather, the
 6   definition of “open public forums” specifically refers to streets and sidewalks that are
 7   generally open to the public. Yet this provision falls within the overview of the policy which
 8   clarifies that the campus grounds and properties are “not places of unrestricted public
 9   access.” UA Policy at A.1. Moreover, open public forums do not include designated public
10   areas. In other words, only areas that are not designated public areas may even arguably be
11   an open public forum. The UA Policy further specifies that the UA Mall “is designated for
12   expressive activities or Limited Public Forums, subject to the qualifications, definitions, and
13   procedures set forth in this policy.” Id. at § C.9. The UA Policy clearly evidences an intent
14   to recognize the UA’s primary purpose, limit open public forums, and to open non-public
15   forums for limited purposes. The UA Mall is not a traditional public forum and the UA
16   policies and actions indicate the UA designated the UA Mall as a limited public forum.
17   Accordingly, the Court finds the UA Mall was a limited public forum during the Festival of
18   Books.
19
20          B. Limited Public Forum Restrictions - Festival of Books
21          In limited public forums, “a government entity may impose restrictions on speech that
22   are reasonable and viewpoint neutral.” Pleasant Grove City, Utah v. Summum, 555 U.S. 460,
23   470 (2009); see also Davenport v. Wash. Educ. Ass'n, 551 U.S. 177, 189 (2007) (explaining
24   that restrictions on speech in a non-public forum are permissible if they are “reasonable in
25   light of the purpose served by the forum” and “viewpoint neutral”); Eagle Point Educ.
26   Ass'n/SOBC/OEA v. Jackson Cty. Sch. Dist. No. 9, 880 F.3d 1097, 1105 (9th Cir. 2018)
27   (citations omitted) (In a limited public forum, the “restrictions must be (1) ‘reasonable’ and
28                                               - 12 -
 1   (2) ‘not an effort to suppress expression merely because public officials oppose the speaker's
 2   view.’”). The UA implemented a permit/reservation procedure and followed it in scheduling
 3   the Festival of Books. This festival “is a temporary event attracting great numbers of visitors
 4   who come to the event for a short period to see and experience the host of exhibits and
 5   attractions at the [festival]. The flow of the crowd and demands of safety are more pressing
 6   in the context of the [festival].” Heffron v. Int'l Soc. for Krishna Consciousness, Inc., 452
 7   U.S. 640, 651 (1981). As argued by Defendants:
 8          “Permit systems are the embodiment of time, place, and manner restrictions that have
            long enjoyed the approbation of the Supreme Court.” Kroll v. U.S. Capitol Police,
 9          847 F.2d 899, 903 (D.C. Cir. 1988) (citing [Heffron]). The permit system is intended
            “to avoid conflicts with and disruption of normal educational, business, or other
10          legitimate University purposes.” ([UA Policy], p. 9, § (L)(2)).
11   MTD (Doc. 27, p. 19). The UA Mall was intentionally opened to the scheduled event (the
12   Festival of Books), thereby becoming a limited public forum. Under the UA Policy, the UA
13   Mall and surrounding areas were permitted to be a limited public forum during the Festival
14   of Books. The policy allowed an organization/individuals to reserve space in advance.
15   Under the UA Policy, the UA was allowed to open its property “to speech, or activities
16   related specifically to defined subject matters for certain groups on certain topics.” UA
17   Policy at § C.8; see also Flint, 488 F.3d at 831.
18          The parties disagree whether the restriction on amplified speech was content neutral
19   and reasonable in light of the forum’s purpose. The Court consider that “it is well established
20   that ‘[t]he First Amendment's hostility to content-based regulation extends not only to
21   restrictions on particular viewpoints, but also to prohibition of public discussion of an entire
22   topic.’” Reed v. Town of Gilbert, Ariz., — U.S. —, 135 S. Ct. 2218, 2230 (2015) (quoting
23   Consolidated Edison Co. of N.Y. v. Public Serv. Comm'n of N.Y., 447 U.S. 530, 537 (1980).
24   For example, “a law banning the use of sound trucks for political speech—and only political
25   speech—would be a content-based regulation, even if it imposed no limits on the political
26   viewpoints that could be expressed.” Id.
27          On its face, the UA Policy is content neutral. See Reed, 135 S. Ct. at 2228 (“A law
28                                                - 13 -
 1   that is content based on its face is subject to strict scrutiny regardless of the government's
 2   benign motive, content-neutral justification, or lack of ‘animus toward the ideas contained’
 3   in the regulated speech.”). Although Spears argues that the ban and his arrest were a pretext
 4   to silence his message, the allegations contained within the FAC indicate that Salcedo and
 5   Riester both informed Spears that sound amplification during the Festival of Books was
 6   restricted to the sound stages. The allegations further indicate that Spears’ speech itself was
 7   not restricted, but the use of sound amplification was prohibited. Although Spears argues
 8   that the UA Policy only targets open-air preachers and their unwanted religious message,
 9   there is no allegation that religious or biblical speech was restricted from the sound stages
10   (e.g., a participant of the Festival of Books could/may have included religious discussions).
11   The distinction between speech and the amplification of speech indicates Defendants did not
12   adopt a restriction because of a disagreement with the message conveyed. Rather, the
13   restriction was “without reference to the content of the regulated speech.” Virginia
14   Pharmacy Board v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771 (1976).
15   The Ninth Circuit has stated:
16          A speech restriction is content-neutral if it is “justified without reference to the
            content of the regulated speech.” Clark v. Community for Creative Non–Violence,
17          468 U.S. 288, 293, 104 S.Ct. 3065, 3068, 82 L.Ed.2d 221 (1984). “A regulation that
            serves purposes unrelated to the content of expression is deemed neutral, even if it has
18          an incidental effect on some speakers or messages but not others.” [Ward v. Rock
            Against Racism, 491 U.S. 781, 791 (1989)]. The test is whether the government has
19          adopted the restriction “because of disagreement with the message it conveys.” Id.
20   One World One Family Now v. City & Cty. of Honolulu, 76 F.3d 1009, 1012 (9th Cir. 1996)
21          This case is similar to Ward v. Rock Against Racism. As argued by Defendants, “[i]n
22   Ward, New York City’s justification for the sound-amplification guideline was its desire to
23   control noise levels at band shell events and to avoid undue intrusion into residential areas
24   and other areas of the park. The Court held that this justification had nothing to do with
25   content and satisfied the requirement that time, place, or manner regulations be content
26   neutral.” MTD (Doc. 27, pp. 20-21). The UA Policy states that “amplified sound is
27   restricted to prevent unreasonable interference with or disruption to normal Campus
28                                               - 14 -
 1   activities[.]” MTD, Ex. A, § J(1)(c). The normal Campus activities included a reserved
 2   space – in this case, the Festival of Books. Spears has alleged he was informed the
 3   reservation included the only permission to amplify sound. He has not alleged any non-
 4   permitted individual/entity was allowed to amplify sound. This restriction was reasonable
 5   to control noise levels and avoid undue intrusion into the reserved event. See e.g. Grayned
 6   v. City of Rockford, 408 U.S. 104, 116 (1972) (speech is subject to reasonable regulation, and
 7   “[if] overamplified loudspeakers assault the citizenry, government may turn them down”).
 8   Indeed, as pointed out by Defendants, if Spears is correct that any person could
 9   constitutionally use amplified speech at this special event, “then that right would extend to
10   everyone—that is, the University could not prohibit anyone who showed up with an amplifier
11   from broadcasting their speech. With this premise, it does not take a great leap of the
12   imagination to see the chaos that could ensue.” MTD Reply (Doc. 34, p. 7).
13          Spears argues, however, that this case is similar to Gathright v. City of Portland, 439
14   F.3d 573 (9th Cir. 2006). But the restriction in Gathright was in a public park, which is a
15   traditional public forum rather than on university property that has been opened as a limited
16   public forum. Moreover, Spears speech was not shut down as was Gathright’s speech –
17   Spears was merely restricted from amplifying his speech. See e.g. Rosenbaum v. City &
18   County of San Francisco, 484 F.3d 1142, 1168 (9th Cir. 2007) (San Francisco’s enforcement
19   of a noise ordinance that prohibited amplified speech and music from being “unreasonably
20   loud, raucous, jarring or disturbing to persons of normal sensitiveness” and companion
21   permit system was permissible); Costello v. City of Burlington, 632 F.3d 41 (2d Cir. 2011)
22   (“[T]o secure for [plaintiff] a right to preach at the top of his lungs in a pedestrian mall lined
23   with shops, cafes and dwellings, we would have to impair the rights of all other Burlington
24   residents who shop, work, and dine in the same compact area. Respect for Costello’s right
25   to preach does not trump the rights of everyone else.”). While the Gathright court
26   determined, for purposes of the appeal, that the government’s policy was content neutral, the
27   effect was used to restrict speech based on disruption caused by its content, not its volume
28                                                 - 15 -
 1   as was the case with Spears.
 2
 3          C. Qualified Immunity
 4          Even if Spears had stated a free speech claim upon which relief could be granted, the
 5   Court would consider whether Defendants are entitled to qualified immunity. Spears, as the
 6   party contesting qualified immunity, has the burden to allege “a law was clearly established
 7   at the time of an alleged violation.” Olivier, 913 F.3d at 860. Spears’ “alleged constitutional
 8   right would be ‘clearly established’ if ‘controlling authority or a robust consensus of cases
 9   of persuasive authority’ [that the First Amendment is violated in a case similar to this one].
10   But no such precedent exists.” Hines v. Youseff, 914 F.3d 1218, 1229 (9th Cir. 2019)
11   (quoting Dist. of Columbia v. Wesby, ––– U.S. –––, 138 S.Ct. 577, 589–90 (2018)).
12          Rather, the case law generally indicates university property is not a traditional public
13   forum. Further, no case law exists clearly establishing a right to Spears to amplify his voice
14   under facts as presented herein. Moreover, a robust consensus of persuasive authority does
15   not exist to establish such a right. Although an officer may “be on notice that their conduct
16   violates established law even in novel factual circumstances, United States v. Lanier, 520
17   U.S. 259, 271 (1997), it is not sufficiently clear that Defendants would have known their
18   conduct in this case violated a constitutional right. Even if Spears had stated a free speech
19   claim upon which relief could be granted, Defendants would be entitled to qualified
20   immunity on this claim. The Court will dismiss this claim.
21
22   VI. Right to Due Process (Count II)
23          Spears also alleges that Defendants violated his right to due process. The United
24   States Supreme Court has found that, to state a claim for a violation of the Due Process
25   Clause of the Fourteenth Amendment, a plaintiff must allege that a defendant denied plaintiff
26   a specific right protected by the federal constitution without procedures required by the
27   Constitution to ensure fairness (procedural due process), or deliberately abused his power
28                                               - 16 -
 1   without any reasonable justification in aid of any government interest or objective and only
 2   to oppress in a way that shocks the conscience (substantive due process). Sandin v. Connor,
 3   515 U.S. 472, 483-84 (1995); Daniels v. Williams, 474 U.S. 327 (1986); Board of Regents
 4   of State Colleges v. Roth, 408 U.S. 564, 569 (1972). Substantive due process rights are those
 5   not otherwise constitutionally protected but which are deeply rooted in this country’s history
 6   and tradition and “implicit in the concept of ordered liberty” such that “neither liberty or
 7   justice would exist if it were sacrificed.” Washington v. Glucksberg, 521 U.S. 702, 721
 8   (1997). Negligence is not sufficient to state a claim for substantive due process. See e.g.,
 9   Daniels v. Williams, 474 U.S. 327, 333 (1986); Maddox v. City of Los Angeles, 792 F.2d
10   1408, 1413 (9th Cir. 1986).
11          It appears Spears is seeking to allege a procedural due process claim with his
12   allegation the UAPD violated his “right to due process because they arrested and incarcerated
13   Spears without providing him with due notice that he was committing any criminal act.”
14   FAC (Doc. 7, ¶ 205). However, the FAC alleges he was given “the customary three
15   warnings” and Theel advised Spears that, if he continued to speak using amplification, he
16   would face arrest if he failed to obey Riester. FAC (Doc. 7, §49).
17          Spears appears to also be seeking to state both a claim of procedural due process and
18   substantive due process as to his allegation that the UA Policy is vague, lacks sufficient
19   objective standards, and permits arbitrary, discriminatory, and overzealous enforcement. To
20   state a procedural due process claim on the basis of a vague regulation, a plaintiff must first
21   allege a deprivation of a constitutionally protected interest, and second, allege that the
22   deprivation was achieved by means of a constitutionally vague policy or procedure.
23   Zinermon v. Burch, 494 U.S. 113, 125 (1990). Unconstitutional vagueness implicates dual
24   concerns of fair notice of the line between lawful and unlawful conduct, and sufficiently
25   explicit statutory limitations on the discretion of officials to avoid arbitrary and
26   discriminatory enforcement. Grayned.
27          The FAC’s own allegations indicate the UA Policy is not vague. Spears alleges:
28                                               - 17 -
 1          The UA lacks an amplified sound permit that Spears or the public could apply for in
            seeking permission to use amplified sound during the Festival. Only Festival
 2          participants are allowed to fill out a permit to amplify sound.
 3   FAC (Doc. 7, ¶ 203). In other words, it is not that the policy is vague, but that Spears and
 4   other non-Festival of Books affiliates, were not permitted to apply for a permit to amplify
 5   sound under the policy. This does not allege the policy is vague, but that Spears objects to
 6   the policy limiting permits to those affiliated with the Festival of Books. Although the FAC
 7   conclusorily alleges the UA Policy is vague and lacks “sufficient objective standards to
 8   curtail the discretion of UA officials and police officers, FAC (Doc. 7, ¶ 198), the FAC does
 9   not allege facts to support these conclusory allegations. Rather, as Riester explained to
10   Spears, persons not affiliated with the Festival of Books were not allowed to amplify sound
11   within and during the Festival of Books. The policy and its enforcement is clear and certain.
12          To any extent Spears is seeking to state a substantive due process claim, the FAC fails
13   to state a claim upon which relief can be granted. Rather, an alleged infringement of the right
14   to free speech does not provide the basis for a due process violation. The Supreme Court has
15   determined that, “where a particular amendment ‘provides an explicit textual source of
16   constitutional protection’ against a particular sort of government behavior, ‘that Amendment,
17   not the more generalized notion of “substantive due process,” must be the guide for analyzing
18   these claims.’” Albright v. Oliver, 510 U.S. 266, 273 (1994) (Rehnquist, C.J., for plurality)
19   (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)); Hufford v. McEnaney, 249 F.3d
20   1142, 1151 (9th Cir. 2001). As the First Amendment provides for free speech protection,
21   Spears may not additionally base a due process claim on a violation of his right to free
22   speech.
23          In addition to his general allegations regarding a due process violation, Spears also
24   alleges that neither the State nor the UAPD can cite any law, ordinance or Arizona Board of
25   Regents policy infraction Spears was violating by amplifying his speech. However, Spears
26   has failed to cite to any authority that a UA policy cannot adequately state a policy – i.e., that
27   a policy has to be more formally enacted. Indeed, Spears has cited to the UA policy in his
28                                                 - 18 -
 1   FAC. Moreover, the policy was repeatedly explained to Spears.
 2          The Court finds Spears has failed to state a due process claim upon which relief could
 3   be granted against Defendants. Even if Spears had adequately stated a claim, Defendants are
 4   entitled to qualified immunity on this claim. UA provided a written policy that, on its face,
 5   does not discriminate against any class or content. Spears was advised of the policy and how
 6   it restricted Spears’ ability to use amplification during the Festival of Books. The Court will
 7   dismiss this claim for failure to adequately stating a claim.
 8
 9   VII. Equal Protection Clause (Count III)
10          Spears also alleges the UA Policy restricting amplified speech violated his right to
11   equal protection. "The Equal Protection Clause . . . is essentially a direction that all persons
12   similarly situated should be treated alike." City of Cleburne v. Cleburne Living Center, Inc.,
13   473 U.S. 432, 439 (1985). "‘To state a claim . . . for a violation of the Equal Protection
14   Clause . . . a plaintiff must show that the defendants acted with an intent or purpose to
15   discriminate against the plaintiff based upon membership in a protected class.'" Lee v. City
16   of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001) (quoting Barren v. Harrington, 152 F.3d
17   1193, 1194 (9th Cir. 1998)); Rosenbaum v. City & Cty. of San Francisco, 484 F.3d 1142,
18   1153 (9th Cir. 2007) (“To show discriminatory purpose, a plaintiff must establish that ‘the
19   decision-maker . . . selected or reaffirmed a particular course of action at least in part
20   “because of,” not merely “in spite of,” its adverse effects upon an identifiable group.’”)
21   (citations omitted).
22          Here, the FAC does not allege a membership in a protected class or that Defendants
23   acted in a course of action because of its effect upon an identifiable group. Moreover, the
24   Supreme Court has held:
25          “[A] government entity may create a forum that is limited to use by certain groups or
            dedicated solely to the discussion of certain subjects.” [Perry Educ. Ass'n v. Perry
26          Local Educators' Ass'n, 460 U.S. 37, 46 n. 7 (1983)]. In such a forum, a government
            entity may impose restrictions on speech that are reasonable and viewpoint neutral.
27          See Good News Club v. Milford Central School, [533 U.S. 98, 106–107] (2001).
28                                                - 19 -
 1   Summum, 555 U.S. at 470. In this case, the UA created a forum for the Festival of Books.
 2   Spears has not alleged that he was part of the Festival of Books organization. In other words,
 3   he was not similarly situated with Festival of Books participants who obtained permission
 4   to amplify speech. Moreover, Spears has not alleged that other individuals who were not
 5   Festival of Books participants, i.e., others with whom Spears was similarly situated, obtained
 6   permission to amplify speech. The Ninth Circuit has stated:
 7          As for permit issuance, the district court correctly held that a proper control group
            would have been smaller groups that applied for permits for sound amplification at
 8          similar times and locations. By contrast, appellants' undifferentiated control group of
            permitted and non-permitted groups, large and small, using amplified sound was not
 9          comparable because these groups were not similarly situated because of their varying
            characteristics. Because appellants did not identify a bona fide control group, they
10          cannot demonstrate a discriminatory effect in the City's issuance of permits for
            amplified sound.
11
     Rosenbaum v. City & Cty. of San Francisco, 484 F.3d 1142, 1154 (9th Cir. 2007). Spears
12
     similarly appears to be arguing that any persons (i.e., persons within an undifferentiated
13
     group of permitted and non-permitted groups seeking to use amplified sound), including
14
     Spears, who were not allowed to amplify sound, were similarly situated. However, the FAC
15
     does not include any allegations establishing such persons are similarly situated as opposed
16
     to being a group of varying characteristics. The Court finds Spears has not stated an equal
17
     protection claim upon which relief can be granted.
18
            Additionally, Defendants are entitled to qualified immunity on this claim. The UA
19
     Policy, on its face, does not discriminate against any class or content. Spears was advised
20
     of the policy and how it restricted Spears’ ability to use amplification during the Festival of
21
     Books. The Court will dismiss this claim for failure to adequately state a claim.
22
23
     VIII. Fourth Amendment Claim (Count VII)
24
            Spears alleges his arrest was in violation of the Fourth Amendment. Under the Fourth
25
     Amendment, to arrest a suspect on probable cause, the facts and circumstances within the
26
     officer's knowledge must be sufficient to warrant a prudent person, or one of reasonable
27
28                                               - 20 -
 1   caution, in believing, in the circumstances shown, that the suspect has committed, is
 2   committing or is about to commit an offense. Michigan v. DeFillippo, 443 U.S. 31, 37
 3   (1979). In considering alleged violations of the Fourth Amendment, a court undertakes an
 4   objective assessment of an officer's actions in light of the facts and circumstances then
 5   known to the officer. Scott v. United States, 436 U.S. 128, 137, 98 S.Ct. 1717, 56 L.Ed.2d
 6   168 (1978).
 7          Police may arrest a person without a warrant if the arrest is supported by probable
 8   cause. See United States v. Hoyos, 892 F.2d 1387 (9th Cir.1989). Indeed, probable cause
 9   to arrest is a complete defense to the liability of a police officer for an action under § 1983
10   arising out of an arrest. Owen v. City of Independence, 445 U.S. 622, 637 (1980); United
11   States v. Del Vizo, 918 F.2d 821, 825 (9th Cir.1990). An officer has probable cause to arrest
12   when the officer has knowledge of facts and circumstances sufficient to cause a reasonable
13   person to believe an offense has been committed. Beck v. Ohio, 379 U.S. 89, 91 (1964);
14   Henry v. United States, 361 U.S. 98, 102 (1959); Brinegar v. United States, 338 U.S. 160,
15   175 (1949). In evaluating a custodial arrest executed by state officials, federal courts must
16   determine the reasonableness of the arrest in reference to state law governing the arrest.
17   United States v. Mota, 982 F.2d 1384, 1388 (9th Cir.1993); see also Barry v. Fowler, 902
18   F.2d 770, 771 (9th Cir.1990) (finding that arrest without probable cause that the arrestee
19   committed a crime constitutes a violation of the Fourth Amendment). “[W]arrantless arrests
20   for crimes committed in the presence of an arresting officer are reasonable under the
21   Constitution, and that while States are free to regulate such arrests however they desire, state
22   restrictions do not alter the Fourth Amendment's protections.” Virginia v. Moore, 553 U.S.
23   164, 176 (2008).
24          Under Arizona law, an officer is allowed to make a warrantless arrest when a
25   misdemeanor is committed in the officer’s presence. A.R.S. § 13-3883(A)(2). The UA
26   police officers in this case had probable cause to arrest Spears. As alleged in the FAC,
27   Spears remained on the property after he was reasonably directed to leave because he was
28                                                - 21 -
 1   not complying with the UA Policy. See A.R.S. § 13-502(A)(1) (“[k]nowingly entering or
 2   remaining unlawfully on any real property after a reasonable request to leave by a law
 3   enforcement officer, the owner or any other person having lawful control over such
 4   property”). Further, as alleged in the FAC, Riester advised Spears he was being disruptive.
 5   See A.R.S. § 13-2911(A)(2) (interference with or disruption of an educational institution).
 6          As probable cause existed to arrest Spears for criminal trespass, the Court finds Spears
 7   has failed to state a claim upon which relief may be granted. Further, even if Spears had
 8   adequately stated a claim, Defendants are entitled to qualified immunity on this claim. The
 9   FAC makes clear that officers observed Spears committing a misdemeanor in their presence,
10   knew that Spears had been advised of the UA Policy, and knew that Spears had been advised
11   he would be arrested if he did not comply with the orders of Riester (who was acting
12   pursuant to the UA Policy). Defendants could have objectively believed that their conduct
13   was lawful. Watkins, 145 F.3d at 1092. The Court will dismiss this claim.
14
15   IX. State Law Claims
16          Defendants argue that, because Spears’ state law claims flow from the alleged First
17   and Fourth Amendment violations, they are not viable on their own. Defendants fail to cite
18   to any authority supporting this position. While a finding of probable cause may result in
19   some state law claims to fail as a matter of law, see e.g. Hansen v. Garcia, 713 P.2d 1263,
20   1265, 1265-66 (Ariz.App.1985) (holding that because probable cause existed to arrest the
21   plaintiff, summary judgment was appropriate on plaintiff's malicious prosecution, false arrest,
22   false imprisonment, gross negligence, negligence, and civil rights claims), Defendants have
23   failed to cite to any authority that the state law claims in this case are necessarily contingent
24   upon a civil rights violation. Indeed, although civil liability cannot be imposed on a law
25   enforcement officer for “engaging in [justified] conduct,” regardless of the theory of
26   recovery, A.R.S. § 13-413, it appears such justification may be an issue for a trier of fact, see
27   e.g. Ryan v. Napier, 425 P.3d 230, 239 (Ariz. 2018). The Court declines to dismiss the state
28                                                - 22 -
 1   law claims on this basis alone.
 2
 3          A. Notice of Claim
 4          Defendants assert Spears failed to serve individual defendants with Notices of Claims
 5   as required by A.R.S. § 12-821.01. The statute provides:
 6          Persons who have claims against a public entity, public school or a public employee
            shall file claims with the person or persons authorized to accept service for the public
 7          entity, public school or public employee as set forth in the Arizona rules of civil
            procedure within one hundred eighty days after the cause of action accrues. The
 8          claim shall contain facts sufficient to permit the public entity, public school or public
            employee to understand the basis on which liability is claimed. The claim shall also
 9          contain a specific amount for which the claim can be settled and the facts supporting
            that amount. Any claim that is not filed within one hundred eighty days after the
10          cause of action accrues is barred and no action may be maintained thereon.
11   A.R.S. § 12-821.01.A. Spears asserts he has complied with the statute in that he served a
12   Notice of Claim on the Arizona Board of Regents. Spears does not assert he served the
13   individually named Defendants.
14          The Court of Appeals of Arizona has stated:
15          When a person asserts claims against a public entity and public employee, the person
            “must give notice of the claim to both the employee individually and to his
16          employer.” Crum v. Superior Court, 186 Ariz. 351, 352, 922 P.2d 316, 317
            (App.1996). The purpose of the statute is to allow the entity and employee the
17          opportunity to “investigate and assess their liability, to permit the possibility of
            settlement prior to litigation and to assist the public entity in financial planning and
18          budgeting.” Id. “Compliance with the notice provision of § 12–821.01(A) is a
            ‘mandatory’ and ‘essential’ prerequisite to such an action . . . ” Salerno v. Espinoza,
19          210 Ariz. 586, ¶ 7, 115 P.3d 626, 628 (App.2005). Failure to comply with the statute
            is not cured by actual notice or substantial compliance. Falcon ex rel. Sandoval v.
20          Maricopa County, 213 Ariz. 525, ¶ 10, 144 P.3d 1254, 1256 (2006).
21   Harris v. Cochise Health Sys., 215 Ariz. 344, 351, 160 P.3d 223, 230 (Ct. App. 2007). The
22   statute “requires that those persons asserting claims against pubic entities or public
23   employees do so by actually delivering or ensuring that the actual delivery of the notice of
24   claim to the appropriate person within the statutory period.” Lee v. State, 161 P.3d 583, 587
25   (Ariz.App. 2007) (emphasis in original) (vacated on other grounds). Although Spears seeks
26   to distinguish Harris based on the content included within the Notice of Claim, Spears does
27   not address the requirement that each individual be served.
28                                               - 23 -
 1          The Court finds Spears did not deliver or ensure delivery of the Notice of Claim to the
 2   individual Defendants. Accordingly, the state law claims against the individual Defendants
 3   are barred and must be dismissed.
 4
 5          B. Intentional Infliction of Emotional Distress (Count IV)
 6          “A plaintiff suing for intentional infliction of emotional distress must prove the
 7   defendant caused severe emotional distress by extreme and outrageous conduct committed
 8   with the intent to cause emotional distress or with reckless disregard of the near-certainty that
 9   such distress would result.” Watkins v. Arpaio, 367 P.3d 72, 74–75 (Ariz. Ct. App. 2016);
10   Citizen Publishing Co. v. Miller, 210 Ariz. 513, 517, 115 P.3d 107, 111 (2005); Wells Fargo
11   Bank v. Arizona Laborers, Teamsters, and Cement Masons Local No. 395 Pension Trust
12   Fund, 38 P.3d 12 (Ariz. 2002) (discussing difference between negligent and intentional
13   torts). “The trial court determines whether the alleged acts are sufficiently extreme and
14   outrageous to state a claim for relief.” Wallace v. Casa Grande Union High Sch. Dist. No.
15   82 Bd. of Governors, 909 P.2d 486, 495 (Ariz. Ct. App. 1995); Restatement (Second) of
16   Torts § 46, comment h.
17          Defendants assert the facts alleged in the FAC (and in the incorporated videos) do not
18   rise to the shocking and offensive level to state a claim for intentional infliction of emotional
19   distress. Spears does not respond to this argument. Here, a policy regarding the use of the
20   UA Mall, including sound amplification, was established and followed. The individual
21   Defendants were following that policy and enforcing state laws in directing Spears to cease
22   the amplification and subsequently arresting him. The Court finds, under the facts as alleged
23   in the FAC, a claim for intentional infliction of emotional distress has not been adequately
24   stated and will be dismissed.
25
26          C. Abuse of Process (Count V)
27          “The essential elements of an abuse of process claim are (1) ‘an ulterior purpose’ and
28                                                - 24 -
 1   (2) ‘a willful act in the use of judicial process not in the regular conduct of the proceeding.’”
 2   Pochiro v. Prudential Ins. Co. of America, 827 F.2d 1246, 1252 (9th Cir. 1987) (quoting
 3   Rondelli v. County of Pima, 586 P.2d 1295, 1301 (Ariz.App. 1978). An abuse of process
 4   claim “requires some act beyond the initiation of a lawsuit[.]” Joseph v. Markovitz, 551 P.2d
 5   571, 575 (Ariz.App. 1976). Indeed, process refers to the use of “procedures incident to the
 6   litigation process.” Nienstedt v. Wetzel, 651 P.2dd 876, 880 (Ariz.App. 1982); see e.g.,
 7   Twyford v. Twyford, 63 Cal.App.3d 916, 134 Cal.Rptr. 145 (1976) (request for admissions);
 8   Hopper v. Drysdale, 524 F.Supp. 1039 (D.Mont. 1981) (noticing of depositions).
 9          Defendants assert Spears’ claim fails because he does not allege the essential elements
10   of a willful act in the use of judicial process and for an ulterior purpose not proper in the
11   regular conduct of the proceedings. The FAC alleges the UA, acting through Riester, has
12   engaged in a campaign to hinder the amplified religious speech of Spears on campus and that
13   his arrest is one such example.
14          However, Spears has not alleged an act of abuse beyond the initiation of the criminal
15   complaint against Spears. An “‘[a]buse of process . . . is not commencing an action or
16   causing process to issue without justification,’ Prosser & Keeton on Torts § 121 at 897 (5th
17   ed. 1984), but requires an overt act other than the initiation of a lawsuit to effect the
18   illegitimate end.” In re American Continental Corporation/Lincoln Sav. & Loan Securities
19   Litigation, 845 F.Supp. 1377, 1385 (D.Ariz. 1993), citing Markovitz. “It is immaterial that
20   the process may have been properly obtained or issued as a normal incident of the litigation
21   involved. It is the subsequent misuse which constitutes the misconduct for which liability
22   is imposed.” Nienstedt v. Wetzel, 133 Ariz. at 354, emphasis added. In fact, “there is no
23   liability when the defendant has done nothing more than legitimately utilize the process for
24   its authorized purposes, even though with bad intentions.” Id. Indeed, the UA police officers
25   in this case had probable cause to arrest Spears for a misdemeanor committed in their
26   presence, irrespective of the conduct of Riester. The Court finds Spears has failed to state
27   a claim for abuse of process upon which relief may be granted. The Court will dismiss this
28                                                - 25 -
 1   claim.
 2
 3            D. False Light (Invasion of Privacy) (Count VI)
 4            To state a claim for false light invasion of privacy, a plaintiff must alleged “(1) the
 5   defendant, with knowledge of falsity or reckless disregard for the truth, gave publicity to
 6   information placing the plaintiff in a false light, and (2) the false light in which the plaintiff
 7   was placed would be highly offensive to a reasonable person in the plaintiff's position.”
 8   Desert Palm Surgical Grp., P.L.C. v. Petta, 343 P.3d 438, 450 (Ariz.App. 2015) (citing
 9   Godbehere v. Phoenix Newspapers, Inc., 783 P.2d 781, 786 (1989). The Arizona Court of
10   Appeals has stated:
11            Although a cause of action for false light invasion of privacy may arise when
              someone publishes something untrue about a person, in some instances, even a true
12            statement may form the basis for false light liability if it creates a false implication
              about the person. See [Godbehere, 783 P.2d at 787] (“[T]he false innuendo created
13            by the highly offensive presentation of a true fact constitutes the injury.” (citing
              Restatement § 652E)).
14
     Desert Palm Surgical Grp., 343 P.3d at 450. Spears has not responded to this argument.
15
              The FAC alleges, in essence, that Defendants’ conduct intended to misrepresent
16
     Spears’ character, history, activities and beliefs; the conduct in having Spears arrested
17
     created a false implication about Spears. However, a policy regarding the use of the UA
18
     Mall, including sound amplification, was established and followed.               The individual
19
     Defendants were following that policy and enforcing state laws in directing Spears to cease
20
     the amplification and subsequently arresting him. The Court finds, under the facts as alleged
21
     in the FAC, a claim for false light invasion of privacy has not been adequately stated.
22
     Dismissal of this claim is appropriate.
23
24
              E. False Arrest/False Imprisonment (Count VIII)
25
              As summarized by another court:
26
              Under Arizona law, the intentional torts of false arrest and false imprisonment differ
27            only in terminology and are defined as “the detention of a person without his consent
28                                                 - 26 -
 1          and without lawful authority.” Slade v. City of Phoenix, [541 P.2d 550, 552
            (Ariz.1975)] (citation omitted); see also Al–Asadi v.. City of Phoenix, 2010 WL
 2          3419728, at *3 (D.Ariz. Aug. 27, 2010). “The essential element necessary to
            constitute either false arrest or false imprisonment is unlawful detention.” Id., [541
 3          P.2d at 552]. “Further, false arrest or imprisonment does not require physical
            detention—the tort may be committed by intimidation.” Gortarez v. Smitty's Super
 4          Valu, Inc., [680 P.2d 807, 811 n. 2 (Ariz.1984)] (citing W. Prosser, Law of Torts § 11,
            at 42–43 (4th ed.1971) (finding trial court erred in directing a verdict for defendants
 5          on false arrest and imprisonment counts alleged against a shopkeeper brought by a
            customer suspected of shoplifting as issues whether the detention was carried out in
 6          a reasonable manner and for a reasonable length of time were for the jury).
 7   Martinez v. City of Avondale, No. CV-12-1837-PHX-LOA, 2014 WL 178144, at *7 (D. Ariz.
 8   Jan. 16, 2014).
 9          As the Court has previously found probable cause existed to arrest Spears, the Court
10   finds Spears has failed to state a claim for false arrest upon which relief may be granted and
11   will dismiss this claim.
12
13   X. Claims Against the State or State Agencies
14          The ABOR has been named as a defendant in this case. The applicable statute
15   provides the ABOR is a public corporate body that governs the state universities in Arizona
16   and is authorized to sue and be sued in its own name. A.R.S. § 15-1625(B)(3). However,
17   states and state agencies are not “persons” within the meaning of 42 U.S.C. § 1983. Will v.
18   Michigan Department of State Police, 491 U.S. 58, 70 (1989); Hafer v. Melo, 502 U.S. 21,
19   31 (1991) (only individual state officials or employees, sued in their personal capacity,
20   qualify as “persons” within the meaning of §1983); Harris v. Arizona Bd. of Regents, 528 F.
21   Supp. 987, 995 (D. Ariz. 1981).
22          Rather, compensatory damages against state defendants are not allowed because the
23   Eleventh Amendment “bars suits for money damages in federal court against a state, its
24   agencies, and state officials acting in their official capacities.” Aholelei v. Dept of Public
25   Safety, 488 F. 3d 1144, 1147 (9th Cir. 2007) ). It also provides immunity for state officials
26   sued in their official capacities. “[A] suit against a state official in his or her official capacity
27   is not a suit against the official but rather is a suit against the official’s office.” Will, 491 U.S.
28                                                  - 27 -
 1   at 71 (citation omitted). “As such, it is no different from a suit against the State itself.” Id.
 2   (citing Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Monell v. Dep't of Soc. Servs. of
 3   City of N.Y., 436 U.S. 658, 690 n.55 (1978)). Any constitutional claims for damages against
 4   the ABOR, therefore, must be dismissed. Such claims will be dismissed without leave to
 5   amend. To any extent the FAC states a claim for prospective injunctive relief, however,
 6   dismissal on this basis is not appropriate.4 Flint v. Dennison, 488 F.3d 816, 825 (9th Cir.
 7   2007);
 8
 9   XI. Official Capacities of Defendants
10            Defendants argue that claims against state actors in their official capacities must be
11   dismissed. Indeed, the Eleventh Amendment bars a section 1983 damages claim against state
12   actors sued in their official capacities. Will, 491 U.S. at 66. In Will, the Supreme Court held
13   that “a suit against a state official in his or her official capacity is not a suit against the
14   official but rather is a suit against the official's office . . . As such, it is no different from a
15   suit against the state itself.” Will, 491 U.S. at 66. The Ninth Circuit has “held that a state
16   university is an arm of the state entitled to Eleventh Amendment immunity.” Flint, 488 F.3d
17   at 825. To the extent Spears is seeking to sue state officials in official capacities for
18   damages, the claims will be dismissed without leave to amend. However, to the extent
19   Spears seeks to sue state official in official capacities for injunctive relief to prevent an
20   ongoing violation of federal law, dismissal on this basis is not appropriate.5 Id. (“When sued
21   for prospective injunctive relief, a state official in his official capacity is considered a
22   “person” for § 1983 purposes.”).
23
24
              4
25         Dismissal is appropriate, however, for failing to allege sufficient facts to state a claim
     upon which relief may be granted.
26
              5
           Dismissal is appropriate, however, for failing to allege sufficient facts to state a claim
27   upon which relief may be granted.
28                                                  - 28 -
 1   XII. Supervisory Liability
 2          Defendants argue that neither the ABOR nor Seastone, the Chief of the UA police
 3   department, are liable under the doctrine of respondeat superior for the actions of the other
 4   individual defendants within the scope of their employment.
 5          A government entity “cannot be held liable solely because it employs a tortfeasor.”
 6   Monell, 436 U.S. at 691, 98 S.Ct. at 2018. The local government “itself must cause the
 7   constitutional deprivation.” Gilette v. Delmore, 979 F.2d 1342, 1346 (9th Cir.1992), cert.
 8   denied, 510 U.S. 932, 114 S.Ct. 345, 126 L.Ed.2d 310 (1993). Because liability of a local
 9   governmental unit must rest on its actions, not the actions of its employees, a plaintiff must
10   go beyond the respondeat superior theory and demonstrate that the alleged constitutional
11   violation was the product of a policy or custom of the local governmental unit. City of
12   Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989); Pembaur v. City of Cincinnati, 475 U.S.
13   469, 478–480 (1986). The Court finds Spears has failed to state a claim for respondeat
14   superior liability against ABOR.
15          To state a civil rights claim against a government entity6, Plaintiffs must allege the
16   requisite culpability (a “policy or custom” attributable to municipal policymakers) and the
17   requisite causation (the policy or custom as the “moving force” behind the constitutional
18   deprivation). Monell, 436 U.S. at 691–694; Gable v. City of Chicago, 296 F.3d 531, 537 (7th
19   Cir.2002). Additionally, a government entity “may be liable if it has a ‘policy of inaction and
20   such inaction amounts to a failure to protect constitutional rights.’” Lee v. City of Los
21   Angeles, 250 F.3d 668, 681 (9th Cir.2001), quoting Oviatt v. Pearce, 954 F.2d 1470, 1474
22   (9th Cir.1992); Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir.2007). However,
23   “[l]iability for improper custom may not be predicated on isolated or sporadic incidents; it
24
25          6
              "Governmental entities have no inherent power and possess only those powers and
26   duties delegated to them by their enabling statutes. Thus, a governmental entity may be sued
     only if the legislature has so provided." Braillard v. Maricopa County,232 P.3d 1263, 1269
27   (Ariz.App. 2010) (citations omitted).
28                                               - 29 -
 1   must be founded upon practices of sufficient duration, frequency and consistency that the
 2   conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d
 3   911, 918 (9th Cir.1995), cert. denied, 520 U.S. 1117, 117 S.Ct. 1249 (1997).
 4          Here, Spears implicitly alleges the ABOR and Seastone, by implementing and
 5   enforcing the UA Policy regarding amplified sound (including the policy regarding special
 6   events), violated Spears’ rights to free speech and due process. As previously discussed, a
 7   claim for prospective injunctive relief may be brought against the ABOR and Seastone in his
 8   official capacity. Spears alleges the UA Policy and its resulting constitutional violations are
 9   not predicated on isolated or sporadic incidents, but has been ongoing since at least 2012 and
10   has become the UA’s traditional method of carrying out the policy. However, the allegations
11   do not state a free speech or due process violation as discussed herein. The Court finds
12   Spears has not stated a claim against the ABOR or for Seastone for which relief may be
13   granted. Any claim for prospective injunctive relief against the ABOR and Seastone will be
14   dismissed.
15          Further, as to Seastone, the Court recognizes that Congress did not intend to “impose
16   liability vicariously on [employers or supervisors] solely on the basis of the existence of an
17   employer-employee relationship with a tortfeasor.” Monell, 436 U.S. at 692. Supervisory
18   personnel are not generally liable under section 1983 for actions of their employees under
19   a respondeat superior theory; therefore, when a named defendant holds a supervisory
20   position, the causal link between him and the claimed constitutional violation must be
21   specifically alleged. See Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001); Fayle v.
22   Stapley, 607 F.2d 858, 862 (9th Cir.1979).
23          To state a claim for supervisor liability, a plaintiff must allege facts to indicate that
24   the supervisor defendant either: (1) personally participated in the alleged deprivation of
25   constitutional rights; (2) knew of the violations and failed to act to prevent them; or (3)
26   promulgated or implemented a policy “so deficient that the policy itself ‘is a repudiation of
27   constitutional rights' and is ‘the moving force of the constitutional violation.’” Hansen v.
28                                               - 30 -
 1   Black, 885 F.2d 642, 646 (9th Cir.1989); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989);
 2   see also Larez v. City of Los Angeles, 946 F.2d 630 (9th Cir. 1991) (supervisory liability in
 3   an individual capacity requires: (1) that defendant's “own culpable action or inaction in the
 4   training, supervision, or control of his subordinates” caused the constitutional injury, (2) that
 5   the defendant “acquiesce[d] in the constitutional deprivations of which [the] complaint is
 6   made,” or (3) that his conduct showed a “reckless or callous indifference to the rights of
 7   others”).
 8          Here, the FAC does not allege Seastone personally participated in the alleged
 9   deprivation. Further, as discussed herein, the alleged facts and UA Policy do not state a
10   constitutional violation, so the FAC fails to allege Seastone knew of violations and failed to
11   act to prevent them. Lastly, the FAC does not allege Seastone implemented a policy that
12   repudiated constitutional rights. The Court finds the FAC fails to allege a claim against
13   Seastone for which relief may be granted. The claims against Seastone will be dismissed.
14
15   XIII. Punitive Damages
16          Defendants argue that “[n]either a public entity nor a public employee acting within
17   the scope of his employment is liable for punitive or exemplary damages.” A.R.S. §
18   12-820.04. Therefore, Defendants assert Spears’ prayer for punitive damages against the
19   State Defendants on his state law claims must be stricken. Spears asserts, however, that the
20   FAC alleges sufficient tortious, outrageous and reckless conduct to warrant exemplary and
21   punitive damages. Smith v. Wade, 461 US 30 (1983). Smith, however, was addressing §
22   1983 claims, while Defendants are seeking to preclude Spears’ prayer for punitive damages
23   on the state law claims.
24          Although “punitive damages arising under state law claims are not recoverable against
25   public employees acting within the scope of their public responsibilities[,]” Sweet v. City of
26   Mesa, No. CV-17-00152-PHX-GMS, 2018 WL 2464111, at *2 (D. Ariz. June 1, 2018),
27   punitive damages are allowed under § 1983 “when a defendant’s conduct was driven by evil
28                                                - 31 -
 1   motive or intent, or when it involved a reckless or callous indifference to the constitutional
 2   rights of others.” Dang v. Cross, 422 F.3d 800, 807 (9th Cir. 2005) (quoting Morgan v.
 3   Woessner, 997 F.2d 1244, 1255 (9th Cir. 1993)); Binkovich v. Barthelemy, 672 F. Appx 648,
 4   650 (9th Cir. 2016). Spears’ request for punitive damages on his state law claims will be
 5   stricken.
 6
 7   XIV. Motion for Preliminary Injunction
 8          Injunctive relief is an equitable remedy. "The basis for injunctive relief in the federal
 9   courts has always been irreparable injury and the inadequacy of legal remedies." Weinberger
10   v. Romero-Barcelo, 456 U.S. 305, 312, 102 S.Ct. 1798, 1803 (1982). Injunctive relief is not
11   automatic: "In each case, a court must balance the competing claims of injury and must
12   consider the effect on each party of the granting or withholding of the requested relief.
13   Although particular regard should be given to the public interest . . . a federal judge sitting
14   as chancellor is not mechanically obligated to grant an injunction for every violation of law."
15   Amoco Production Co. v. Village of Gambell, Alaska, 480 U.S. 531, 107 S.Ct. 1396, 1402
16   (1987). The standard for issuing a TRO is the same as that for issuing a preliminary
17   injunction. See Brown Jordan Int'l, Inc. v. The Mind's Eye Interiors, Inc., 236 F.Supp.2d
18   1152, 1154 (D.Haw. 2007).
19          To obtain injunctive relief, a plaintiff must show either "(a) probable success on the
20   merits combined with the possibility of irreparable injury or (b) that [it] has raised serious
21   questions going to the merits, and that the balance of hardships tips sharply in [its] favor."
22   Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir.2003). The Ninth Circuit has
23   explained that "these two alternatives represent 'extremes of a single continuum,' rather than
24   two separate tests. Thus, the greater the relative hardship to the moving party, the less
25   probability of success must be shown." Immigrant Assistant Project of Los Angeles County
26   Fed'n of Labor (AFLCIO) v. INS, 306 F.3d 842, 873 (9th Cir. 2002) (citation omitted).
27   Because a preliminary injunction is an extraordinary remedy, the moving party must carry
28                                               - 32 -
 1   its burden of persuasion by a "clear showing." Mazurek v. Armstrong, 520 U.S. 968, 117
 2   S.Ct. 1865 (1997); City of Angoon v. Marsh, 749 F.2d 1413 (9th Cir. 1984). Therefore,
 3   Spears must prove with a clear showing that there is either a probable success on the merits
 4   combined with the possibility of irreparable injury or that he has raised serious questions
 5   going to the merits and that the balance of hardships tips sharply in his favor.
 6          However, the Court has found it appropriate to dismiss the claims in the FAC. In
 7   other words, there can be no probable success on the merits because Spears, at this time, has
 8   failed to state a claim against any Defendant(s). See e.g., Stewart v. United States I.N.S., 762
 9   F.2d 193, 199 (2nd Cir. 1985) (no jurisdictional basis for preliminary injunctive relief where
10   no complaint was filed; although the "filing of a complaint will not necessarily satisfy other
11   jurisdictional requirements, it is certainly a necessary condition"); Devose v. Herrington, 42
12   F.3d 470, 471 (8th Cir. 1994) (party moving for preliminary injunctive relief "must
13   necessarily establish a relationship between the injury claimed in the party's motion and the
14   conduct asserted in the complaint"); see also Fed.R.Civ.P. 3 ("A civil action is commenced
15   by filing a complaint with the court."). The request for injunctive relief will be denied.
16
17   XV. Leave to Amend
18          Within 30 days, Spears may submit a second amended complaint to cure the
19   deficiencies outlined above.
20          Spears must clearly designate on the face of the document that it is the “Second
21   Amended Complaint.” The second amended complaint must be retyped or rewritten in its
22   entirety and may not incorporate any part of the original complaint or FAC by reference.
23   Spears may include only one claim per count.
24          A second amended complaint supersedes the original complaint and a first amended
25   complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
26   Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
27   will treat an original complaint (and previous amended complaints) as nonexistent. Ferdik,
28                                                - 33 -
 1   963 F.2d at 1262. Any cause of action that was raised in the original complaint and that was
 2   voluntarily dismissed or was dismissed without prejudice is waived if it is not alleged in a
 3   first amended complaint. Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en
 4   banc).
 5
 6   XVI. Warnings
 7            A. If Spears’ address changes, Spears must file and serve a notice of a change of
 8   address in accordance with LRCiv 83.3(d). Spears must not include a motion for other relief
 9   with a notice of change of address. Failure to comply may result in dismissal of this action.
10            B. All parties must submit a paper courtesy copy of filings for use by the Court in
11   conformance with the ECF Policies and Procedures Manual § II.D.3; see also LRCiv 5.4.
12   Failure to comply may result in the filing being stricken without further notice.
13            C. If Spears fails to timely comply with every provision of this Order, including these
14   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d at
15   1260-61 (a district court may dismiss an action for failure to comply with any order of the
16   Court).
17
18            Accordingly, IT IS ORDERED:
19            1.     The Motion to Dismiss (Doc. 27) is GRANTED.
20            2.     The claims for a violation of free speech (Count I), a violation of due process
21   (Count II), a violation of equal protection (Count III), intentional infliction of emotional
22   distress (Count IV), abuse of process (Count V), false light invasion of privacy (Count VI),
23   arrest without probable cause (Count VII), and false arrest/false imprisonment (Count VIII)
24   are DISMISSED WITH LEAVE TO AMEND.
25            3.     State law claims against individual Defendants are DISMISSED WITHOUT
26   LEAVE TO AMEND for failure to comply with the Notice of Claim statute.
27            4.     Claims for non-prospective injunctive relief against the Arizona Board of
28                                                 - 34 -
 1   Regents and Seastone in his official capacity are DISMISSED WITHOUT LEAVE TO
 2   AMEND.
 3          5.     Claims against individual defendants in their official capacities for damages
 4   are DISMISSED WITHOUT LEAVE TO AMEND.
 5          6.     The First Amended Complaint is DISMISSED for the reasons discussed herein.
 6   Spears has 30 days from the date of this Order is filed to file a second amended complaint
 7   in compliance with this Order. If Spears fails to file an amended complaint within 30 days,
 8   the Clerk of Court must, without further notice, enter a judgment of dismissal of this action.
 9          7.     The Motion for Preliminary Injunction (Doc. 35) is DENIED.
10          DATED this 6th day of March, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               - 35 -
